Case 1:18-cv-11867-RMB-KMW Document 30 Filed 10/08/18 Page 1 of 2 PageID: 230



 SMITH EIBELER, LLC
 Robert W. Smith, Esq.
 101 Crawfords Corner Road, Suite 1-105R
 Holmdel, New Jersey 07733
 Tel: (732) 935-7246
 Fax: (732) 444-1096

 MARKOVITS, STOCK & DEMARCO, LLC
 3825 Edwards Road, Suite 650
 Cincinnati, Ohio 452069
 Tel: (513) 651-3700
 Fax: (513) 665-0219

 Attorneys for Plaintiff

                                In the United States District Court
                                  for the District of New Jersey


 Daniel Kessler,                                   Case No. 1:18-cv-11867-RMB-KMW

                Plaintiff,

        v.

 Joarder Properties Limited Liability Company,     NOTICE OF MOTION TO DISMISS
 et al.                                            PLAINTIFFS

                Defendants.

 TO:    Kathleen M. Caminiti, Esq.
        Fisher & Phillips, LLP
        430 Mountain Avenue, Suite 303
        Murray Hill, NJ 07974

        PLEASE TAKE NOTICE that on November 5, 2018, or as soon thereafter as counsel

 may be heard, Plaintiff shall apply on Motion to the United States District Court for the District

 of New Jersey before the Honorable Renee Marie Bumb, U.S.D.J., for an Order dismissing the

 claims of Plaintiffs, Daniel Kessler, George Harmis, David Nesbihal, Bernard Peraino, Sean

 Rogawski and Vincent Viespoli without prejudice; and
Case 1:18-cv-11867-RMB-KMW Document 30 Filed 10/08/18 Page 2 of 2 PageID: 231



        PLEASE TAKE FURTHER NOTICE that, in support of its motion, Plaintiff relies

 upon the Brief submitted in support hereof.



 Dated: October 8, 2018                        s/ Robert W. Smith
                                               SMITH EIBELER, LLC
                                               Robert W. Smith, Esq.
                                               101 Crawfords Corner Road, Suite 1-105R
                                               Holmdel, New Jersey 07733
                                               Tel: (732) 935-7246
                                               Fax: (732) 444-1096
                                               Email: rsmith@smitheibeler.com

                                               Attorney for Plaintiff




                                                  2
